Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.

Response to Arguments
The arguments/remarks filed by the applicant on 10/18/2021 have been fully considered in light of applicant’s amendments.
With respect to previous 35 U.S.C. 103 rejection, the applicant’s amendments have been fully considered and overcome the prior art of record. All previous rejections have been withdrawn.

Reasons For Allowance
Claims 1, 3-7, 9-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1 and 15. The closest prior art of record:
Foisy et al. (US 20190028270 A1), paragraph [0063] implies that periodic checking is done to exchange encrypted data.
independent claims 1 and 15 “periodically reevaluating includes periodically confirming, by a verification server, that data sent from the third-party domain is encrypted” as cited in the application.

This limitation in conjunction with all the other limitations in claims 1 and 15 neither anticipate nor are rendered obvious over the prior art of record. For at least the reasons cited above independent claims 1 and 15 contain allowable subject matter along with claims 3-7, 9-14, 16-17 and 19-20 based on their dependency on claims 1 and 15 respectively.
Therefore, the examiner finds that the pending claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                         

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493